I concur, except in the reasons given for overruling the first exception.
While it is generally true that stating the issues is not charging upon the facts, for, in doing so, the Judge does not state the allegations of the pleadings as facts, but merely as what the parties respectively allege the facts to be; still, I can see how a Judge might charge upon the facts, even in stating the issues. And if he should do so, it might be reversible error.
If there had been really more than one issue of fact in this case, I think it would have been error to charge as complained of. But a careful examination of the record convinces me that there was really only one issue of fact for the jury, and that the one stated by the Judge. To be sure, under the pleadings, every item of the account was in issue, but they had all been regularly proved, and the only items contested by the defendant in evidence had been voluntarily deducted from the account. Therefore, unless the jury disregarded the uncontradicted testimony of plaintiff's witnesses, *Page 318 
given in proof of the items, they were bound to find for plaintiff the amount so proved, if they found the defendant liable for the account.